REQUESTED BY: Dear Senator:
In reply to your inquiry concerning the proposed amendment to L.B. 460, which would create a cash fund out of which the Board of Educational Lands and Funds would pay the cost of administering school lands, this is to advise that the Constitution specifically authorizes the use of funds for such purposes. Article VII, section 9b. of the Constitution provides:
   "Sec. 9. The following funds shall be exclusively used for the support and maintenance of the common schools in each school district in the state as the Legislature shall provide:
". . . .
      "b. The income from the unsold school lands, except that costs of administration shall be deducted from the income before it is so applied;"
As you can see, the Legislature also has the authority to provide the manner in which the funds shall be used.